EXHIBIT 10.3
CREDIT AGREEMENT SUPPLEMENT NO. 1
     This CREDIT AGREEMENT SUPPLEMENT NO. 1, dated as of May 14, 2009 (this
“Agreement”; capitalized terms not otherwise defined herein having the meanings
provided in Article I below), among DISCOVERY COMMUNICATIONS HOLDING, LLC, a
Delaware limited liability company (the “Borrower”), the lenders who are
signatories to this Agreement (the “Term C Lenders”), and BANK OF AMERICA, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to the Credit Agreement;
     WHEREAS, the Borrower has requested the establishment of an Additional Term
Facility pursuant to Section 2.03 of the Credit Agreement and each Term B Lender
has been offered the opportunity to participate in such Additional Term
Facility;
     WHEREAS, each Term C Lender has been approved by the Borrower and the
Administrative Agent for purposes of Section 11.06(b)(iii) of the Credit
Agreement; and
     WHEREAS, the Term C Lenders are, on the terms and conditions stated below,
willing to provide an Additional Term Facility on the terms and conditions of
this Agreement and the Credit Agreement, as supplemented by this Agreement;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party to this Agreement
agrees as follows:
ARTICLE VI
DEFINITIONS
     6.01 Definitions. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
     “Agreement Effective Date” means the date on which the conditions precedent
to the effectiveness of this Agreement as specified in Article III herein have
been satisfied.
     “Credit Agreement” means the Credit, Pledge and Security Agreement dated as
of May 14, 2007, as amended by Amendment No. 1 dated as of May 14, 2009, each
among the Borrower, the Lenders party thereto and the Administrative Agent.
     “Lenders” means the lenders from time to time party to the Credit
Agreement.
     6.02 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
     6.03 Other Interpretive Provisions. The rules of construction in
Sections 1.02 to 1.06 of the Credit Agreement shall be equally applicable to
this Agreement.
ARTICLE VII
ADDITIONAL TERM FACILITY
     Effective as of the Agreement Effective Date, the Credit Agreement is
supplemented to establish an Additional Term Facility (this “Facility” or the
“Term C Facility”), as follows:
     7.01 Additional Term Commitments. The Additional Term Commitment of each
Term C Lender under this Facility is set forth on Schedule 2.01 opposite the
name of such Term C Lender under the caption “Term C Commitment”. Such
Additional Term Commitments are sometimes referred to herein and in the other
Loan Documents as the “Term C Commitments”.

1



--------------------------------------------------------------------------------



 



     7.02 Additional Term Loans. Notwithstanding anything to the contrary in
Section 2.02(b) of the Credit Agreement, each Term C Lender shall make the
amount of the Additional Term Loan of such Term C Lender under this Facility
(each a “Term C Loan”) available to the Administrative Agent on the Agreement
Effective Date pursuant to Section 2.01(b) of the Credit Agreement in the amount
of 100% thereof (subject to receipt of the 2.00% fee contemplated by
Section 3.01(c)(i)), in full satisfaction of the Term C Commitment of such Term
C Lender. Upon such funding, the Administrative Agent will make all funds so
received available to the Borrower in the manner set forth in Section 2.02(b) of
the Credit Agreement. Upon such funding by the Administrative Agent, the
Borrower shall be obligated to such Term C Lender in respect of the full
principal amount of its Term C Loan (in the amount of its Term C Commitment) on
the terms and conditions of this Agreement and the Credit Agreement, as
supplemented by this Agreement. Additional Term Borrowings under the Term C
Facility are sometimes referred to herein and in the other Loan Documents as
“Term C Borrowings”.
     7.03 Applicable Rate. The Applicable Rate for this Facility shall be
(a) 2.25% per annum for Base Rate Loans and (b) 3.25% per annum for Eurodollar
Rate Loans.
     7.04 Base Rate; Eurodollar Rate. (a) For purposes of each Base Rate Loan
under this Facility, notwithstanding the definition for such term in the Credit
Agreement, the Base Rate for any day with respect to such Base Rate Loan shall
be the greater of (i) 3.00% per annum and (ii) the rate per annum otherwise
calculated as the Base Rate for such day.
     (b) For purposes of each Eurodollar Rate Loan under this Facility,
notwithstanding the definition for such term in the Credit Agreement, the
Eurodollar Rate for any Interest Period with respect to such Eurodollar Rate
Loan shall be the greater of (i) 2.00% per annum and (ii) the rate per annum
otherwise calculated as the Eurodollar Rate for such Interest Period.
     7.05 Maturity Date. The Maturity Date for this Facility shall be May 14,
2014.
     7.06 Maximum Interest Periods; Initial Borrowing. After giving effect to
the Term C Borrowing on the Agreement Effective Date, and all conversions of
Term C Loans from one Type to the other, and all continuations of Term C Loans
as the same Type, there shall be not more than five (5) Interest Periods in
effect in respect of the Term C Facility. Anything in Section 2.02 of the Credit
Agreement notwithstanding, the Borrower may only select the Eurodollar Rate for
Term C Loans on or after the Agreement Effective Date (or any earlier day agreed
by the Administrative Agent).
     7.07 Repayment of Additional Term Loans. The Borrower shall repay to the
Term C Lenders the aggregate principal amount of all Term C Loans outstanding on
the following dates in the respective amounts set forth opposite such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.04(a) or 2.04(b) of
the Credit Agreement, as the case may be):

          Date   Amount
June 30, 2009
  $ 1,250,000  
September 30, 2009
  $ 1,250,000  
December 31, 2009
  $ 1,250,000  
March 31, 2010
  $ 1,250,000  
June 30, 2010
  $ 1,250,000  
September 30, 2010
  $ 1,250,000  
December 31, 2010
  $ 1,250,000  
March 31, 2011
  $ 1,250,000  
June 30, 2011
  $ 1,250,000  
September 30, 2011
  $ 1,250,000  
December 31, 2011
  $ 1,250,000  
March 31, 2012
  $ 1,250,000  
June 30, 2012
  $ 1,250,000  
September 30, 2012
  $ 1,250,000  
December 31, 2012
  $ 1,250,000  
March 31, 2013
  $ 1,250,000  
June 30, 2013
  $ 1,250,000  
September 30, 2013
  $ 1,250,000  
December 31, 2013
  $ 1,250,000  
March 31, 2014
  $ 1,250,000  
Maturity Date
  Balance

2



--------------------------------------------------------------------------------



 



; provided, however, that the final principal repayment installment of the Term
C Loans shall be repaid on the Maturity Date for the Term C Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
C Loans outstanding on such date.
     7.08 Use of Proceeds. The Borrower shall use the proceeds of the Term C
Borrowing on the Agreement Effective Date to (a) Refinance Indebtedness of the
Company and (b) to pay costs and expenses of the transactions contemplated by
this Agreement.
     7.09 Note. Upon the request of any Term C Lender made through the
Administrative Agent pursuant to Section 2.09(b) of the Credit Agreement, the
Borrower shall execute and deliver to such Term C Lender (through the
Administrative Agent) a Note (each a “Term C Note”), which shall evidence the
Term C Loans of such Term C Lender.
ARTICLE VIII
ADDITIONAL TERM FACILITY EFFECTIVE DATE
     8.01 Conditions of Effectiveness. This Agreement shall become effective,
and the Additional Term Facility Effective Date for the Term C Facility shall
occur, when, and only when, each of the following conditions shall have been
satisfied:
     (a) Deliveries. The Administrative Agent shall have received all of the
following documents (in sufficient copies for each Term C Lender), each such
document (unless otherwise specified) dated the date of receipt thereof by the
Administrative Agent and each in form and substance satisfactory to the
Administrative Agent:
     (i) counterparts of this Agreement executed by (A) the Borrower, and
(B) the Term C Lenders, or, as to any such Term C Lender, advice satisfactory to
the Administrative Agent that such Lender has executed this Agreement;
     (ii) a Certificate executed by the Secretary, Assistant Secretary or a
Responsible Officer of the Borrower dated the Agreement Effective Date as to
(A) no changes to Organizational Documents of the Borrower delivered to the
Administrative Agent pursuant to Section 4.01 of the Credit Agreement, (B) true
and correct copies of the resolutions of the Borrower authorizing the execution
and delivery by the Borrower of this Agreement, and the performance of its
Obligations under this Agreement and the Credit Agreement, as supplement by this
Agreement, and (C) the incumbency and a specimen signature of the Responsible
Officer of the Borrower authorized to execute and deliver this Agreement on
behalf of the Borrower;
     (iii) a good standing certificate for the Borrower from the Delaware
Secretary of State dated as of a recent date;
     (iv) a favorable opinion of WilmerHale, counsel for the Borrower, as to
such matters as the Administrative Agent may reasonably request;
     (v) a Certificate executed by a Responsible Officer of the Borrower, dated
the Agreement Effective Date, confirming the matters provided in subsection (b)
below, and as to such other matters as the Administrative Agent may reasonably
request;
     (vi) a Loan Notice, completed for the Term C Borrowing requested on the
Agreement Effective Date and executed by the Borrower; and
     (vii) evidence that arrangements satisfactory to the Administrative Agent
have been made for the prompt Refinancing of Indebtedness of the Company with
the cash proceeds of such Term C Borrowing net of amounts required to pay
expenses of the Borrower in connection with the transactions contemplated by
this Agreement and Amendment No. 1, dated

3



--------------------------------------------------------------------------------



 



as of the date hereof among the Borrower, the Lenders party thereto and the
Administrative Agent.
     (b) Representations and Warranties. The representations and warranties of
the Borrower contained in Article IV hereof shall be true and correct in all
material respects.
     (c) Fees. The Administrative Agent shall have received payment of the
following (or the Administrative Agent shall be satisfied that satisfactory
arrangements have been made for such payment on the Agreement Effective Date):
(i) for the account of each Term C Lender that has funded 100% of its Term C
Loan pursuant to Section 2.02, a fee equal to 2.00% of the Term C Commitment of
such Term C Lender; and (ii) for the account of each Lead Arranger, any fees and
expenses required to be paid by the Borrower to such Lead Arranger on or prior
to the Agreement Effective Date.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
     In order to induce the Term C Lenders to enter into this Agreement, the
Borrower, hereby represents and warrants that on and as of the Agreement
Effective Date immediately after giving effect to this Agreement and the
transactions contemplated by this Agreement to be consummated on the Agreement
Effective Date:
     9.01 Due Authorization; No Conflict. The execution and delivery by the
Borrower of this Agreement and the performance by the Borrower of this Agreement
and the Credit Agreement, as supplemented by this Agreement, have been duly
authorized by all necessary corporate or other organizational action of the
Borrower, and do not and will not: (a) contravene the terms of the Borrower’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation (other than the Loan Documents) to
which the Borrower or any Restricted Subsidiary is a party or affecting the
Borrower or properties of the Borrower or any of its Restricted Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Borrower or its property is subject; or (c) violate
any Law to which the Borrower or its property is subject.
     9.02 Enforceability. Each of this Agreement and the Credit Agreement, as
supplemented by this Agreement, constitute a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable Debtor Relief Laws and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
     9.03 Credit Agreement Representations. The representations and warranties
of the Borrower contained in the Credit Agreement are true and correct in all
material respects except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
     9.04 No Default. No Default or Event of Default exists (and the Borrower is
in compliance with Section 7.12 of the Credit Agreement after giving effect to
the Term C Borrowing on the Agreement Effective Date).
ARTICLE X
MISCELLANEOUS
     10.01 Loan Document. This Agreement is a Credit Agreement Supplement and a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.
     10.02 Effect of Agreement; Joinder Agreement. (a) The Credit Agreement, as
specifically supplemented by this Agreement, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed.
     (b) Each Term C Lender (i) represents and warrants that (A) it has full
power and authority, and has taken all necessary action, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become an Term C Lender under this Agreement and a Lender under the Credit
Agreement, (B) it meets the requirements to be a Lender under
Section 11.06(b)(v) and (vi) of the Credit Agreement, (C) from and after the
Agreement Effective Date, it shall be bound by the

4



--------------------------------------------------------------------------------



 



provisions of the Credit Agreement as a Lender thereunder, (D) it is
sophisticated with respect to transactions of the type contemplated by this
Agreement, (E) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 of the Credit Agreement,
as applicable, and such other documents and instruments as it deems appropriate
to make its own credit analysis and decisions to enter into this Agreement,
(F) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement, and (G), if it is a Foreign Lender, it has delivered to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by such Term C
Lender; and (ii) it agrees that (A) it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (B) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.
     (c) The Borrower and the Administrative Agent hereby approve each Term C
Lender for purposes of Section 11.06(b)(iii) of the Credit Agreement.
     10.03 Costs and Expenses. The Borrower agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Agreement and the other instruments and documents
to be delivered hereunder (including, without limitation, the reasonable fees
and expenses of McGuireWoods LLP, as special counsel for the Administrative
Agent) in accordance with the terms of Section 11.04(a) of the Credit Agreement,
in each case, promptly after receipt of an invoice for any such amount.
     10.04 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
     10.05 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopier or by other electronic means shall be effective as
manual delivery of an executed counterpart hereof.
     10.06 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            DISCOVERY COMMUNICATIONS HOLDING, LLC
      By           Name:           Title:        

6



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By           Name:           Title:        

7



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
     Term C Lender
      By           Name:           Title:        

8



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
to
Credit Agreement Supplement No. 1
COMMITMENTS; APPLICABLE PERCENTAGES
TERM C FACILITY

                  Term C Lender   Term C Commitment     Applicable Percentage  
BANK OF AMERICA, N.A.
  $ 500,000,000.00       100.0000000000 %
 
               
 
           
Total
  $ 500,000,000.00       100.0000000000 %

9